Citation Nr: 0929912	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-14 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hepatitis C, and if so, whether the reopened claim should be 
granted.

2.  Entitlement to service connection for alcohol dependence.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from June 1977 to June 1981 and from November 1981 to 
November 1984, and active duty service with the United States 
Marine Corps from March 1988 until July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that, in pertinent part, denied 
service connection for alcohol dependence and confirmed and 
continued the previous denial of service connection for 
hepatitis C.

The Veteran requested a Board hearing on his September 2006 
VA Form 9 Appeal.  A travel board hearing was initially 
scheduled for April 2009.  The Veteran requested that the 
hearing be rescheduled, and a new travel board hearing was 
scheduled for June 2009.  In June 2009, prior to the 
scheduled hearing, the Veteran contacted the RO and cancelled 
his hearing request.  


FINDINGS OF FACT

1.  In a final rating decision issued in September 2002, the 
RO denied a claim for entitlement to service connection for 
hepatitis C.

2.  Evidence received since the September 2002 rating 
decision regarding the Veteran's hepatitis C includes 
evidence that is not cumulative or redundant of the evidence 
previously of record, and relates to an unestablished fact 
necessary to substantiate the claim, but does not raise a 
reasonable possibility of substantiating the claim for 
service connection for hepatitis C.

3.  The Veteran's in-service alcohol abuse and resulting 
dependence was the result of willful misconduct.  The 
Veteran's depression, diagnosed six years following service, 
did not cause the Veteran's alcohol dependence.

CONCLUSIONS OF LAW

1.  New and material evidence to reopen the Veteran's claim 
for service connection for hepatitis C has not been received, 
and the Veteran's claim for service connection for hepatitis 
C is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  

2.  Service connection for alcohol dependence is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.102, 3.301, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the first two notice letters provided to the appellant, in 
April and June 2004, did not indicate the criteria for 
reopening a previously-denied claim.  In July 2006, however, 
a letter was sent to the Veteran addressing the criteria for 
reopening a previously-denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Subsequently, the claim 
was readjudicated.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1333 (Fed. Cir. 2007).  Consequently, the Board finds that 
adequate notice has been provided for the Veteran's claim to 
reopen his previously-denied claim for service connection for 
hepatitis C, as the appellant was informed about what 
evidence is necessary to substantiate the elements required 
to establish service connection that were found insufficient 
in the previous denial.  

VA also provided proper notice to the Veteran concerning his 
claim for service connection for alcohol dependence.  The 
initial notice letter provided in April 2004 provided the 
elements for service connection, but mistakenly labeled them 
as the requirements for an increased evaluation.  In July 
2006, however, notice was provided to the Veteran addressing 
the requirements for service connection including information 
on how VA determines the disability rating and the effective 
date.  After the corrected notice, the claim was 
readjudicated.  See Mayfield, 499 F.3d at 1333.  

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records (STRs), as well as VA outpatient 
treatment records.  The Veteran was scheduled for a hearing, 
but cancelled the hearing before it took place.  The 
appellant was afforded a VA medical examination for his 
hepatitis C in March 2006.  

No VA examination was provided for the Veteran's alcohol 
dependence, but none is necessary.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In this case, as will be discussed more 
fully below, there is no competent evidence indicating that 
the Veteran's alcohol dependence symptomatology, in remission 
since 2001, is associated with his depression, which was not 
diagnosed until September 2001.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in April 2003.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Here, the RO denied service connection for the Veteran's 
hepatitis C in September 2002, finding that "the evidence 
does not show this condition was incurred in or aggravated 
during service."  

Therefore, for evidence in the Veteran's hepatitis C claim to 
be new and material, it must support a finding that the 
disease was incurred during service or is secondary to a 
service-connected condition.  The Veteran is service-
connected for a forehead scar, incurred during service after 
the Veteran was bitten on the forehead during a fight.

In June 2004, the Veteran submitted a statement regarding his 
hepatitis C, indicating that he had "no medical evidence 
pertaining to the Hepatitis C diagnosis while on active 
duty."  He first became "aware of having the disease" at 
some point between July 2001 and April 2002, according to the 
statement.

During an August 2005 RO hearing, the Veteran stated that it 
was his opinion that he might have contracted hepatitis C 
when he was bitten on the head during a fight with a Hell's 
Angel motorcyclist.  He also stated that between 1977 and 
1981, he worked as a medic, assisting physically disabled 
individuals, during which time he was exposed to others' 
blood.  

The Veteran was given a hepatitis C examination in March 
2006.  According to the March 2006 examination report (page 
2), the Veteran did not, and had not ever, had a diagnosis of 
hepatitis C.  The Veteran's test result from September 2001, 
which was relied on in the September 2002 rating decision, 
actually only showed that he tested positive for hepatitis C 
exposure (page 3); the September 2001 test result was not 
actually a hepatitis C diagnosis.  Hepatitis C testing has 
never shown that he has an acute or chronic infection for 
hepatitis C.  Further, the examiner opined that the Veteran's 
hepatitis C exposure is less likely than not related to his 
service-connected human bite because hepatitis C cannot be 
contracted through saliva.  

The Board finds that the evidence submitted since the RO's 
September 2002 decision, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim - a nexus between the 
Veteran's current condition (hepatitis C exposure) and a 
service-connected condition (the human bite) - but does not 
raise a reasonable possibility of substantiating the claim.  
The Board therefore finds that new and material evidence has 
not been received since the RO's September 2002 decision, and 
reopening the claim of service connection for hepatitis C is 
not warranted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Notably, the September 2002 rating decision accepted the 
Veteran's September 2001 positive hepatitis C test as a 
diagnosis of hepatitis C for purposes of service connection.  
As the March 2006 examination report makes clear, the Veteran 
never actually had hepatitis C.  Thus, even if the Board were 
to conclude that reopening the Veteran's claim was 
appropriate, service connection would not be warranted, as 
the Veteran does not have a current diagnosis of hepatitis C.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that in the absence of proof of a present disability 
there can be no valid claim).  

Alcohol Dependence

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer, 3 Vet. App. at 225.  Service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  To establish 
service connection, there must be a medical diagnosis of a 
current disability; medical or, in certain cases, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

The law and regulations provide that compensation shall not 
be paid if the claimed disability was the result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. 
§§ 3.1(n), 3.301(c) (2007).  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
(OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 351, prohibits, effective for claims filed after 
October 31, 1990, payment of compensation for a disability 
that is a result of an appellant's own alcohol or drug abuse.  
Moreover, § 8052 also amended 38 U.S.C. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See also 
VAOPGPREC 2-97.

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Federal Circuit held that a Veteran could receive 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a Veteran's service-
connected disability. Specifically, that compensation may be 
awarded only "where there is clear medical evidence 
establishing that alcohol or drug abuse is caused by a 
Veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  See Allen, 237 F. 3d at 1381.  In other words, 
38 U.S.C.A. §§ 1110 and 1131 do not preclude compensation for 
an alcohol or drug abuse disability secondary to a service-
connected disability, or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Rather, the statute precludes 
compensation only for (a) primary alcohol abuse disabilities, 
and (b) secondary disabilities (such as cirrhosis of the 
liver) that result from primary alcohol abuse. 

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The Veteran was diagnosed with alcohol dependence in July 
1994, while still in service in the Marine Corps.  At his RO 
hearing, the Veteran stated that he began to drink alcohol on 
a daily, constant basis while in service.

The Veteran was admitted to in-patient substance abuse 
treatment at the Milwaukee VA Medical Center (VAMC) in August 
2001, which continued through January 2002.  In September 
2001, the Veteran was diagnosed with depression.  

The Veteran was provided a psychiatric evaluation in 
September 2007.  The Veteran informed the examiner that near 
the end of his time in the Marines, he had a positive urine 
test for methamphetamines and alcohol; the Veteran was court-
martialed for 30 days as a result of the test.  The Veteran 
reported that he abused alcohol from 1994 until he went into 
treatment in 2001.  The examiner opined that the Veteran's 
depression was due to his various medical problems.  The 
examiner did not indicate a basis for the Veteran's alcohol 
dependence, but stated that it was in full sustained 
remission since 2001, and that therefore the Veteran had no 
active diagnosis of alcohol dependency.  

The Veteran alleges that his alcohol dependence (currently in 
remission) is secondary to his service-connected depressive 
disorder.

As noted above, alcohol dependence incurred while on duty 
constitutes willful misconduct, for which compensation is not 
payable.  See 38 C.F.R. § 3.301(a), (d).  The Veteran is not 
entitled to service connection based on a diagnosis of 
alcohol dependence in service, like he might be for a 
diagnosis of pes planus or a chronic lumbar strain.  The only 
way the Veteran could be service-connected for alcohol 
dependence is by showing "by clear medical evidence" that 
the dependency is caused by a Veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing.  See Allen, 237 
F. 3d at 1381.

There is no clear medical evidence that the Veteran's alcohol 
dependency is caused by his service-connected depression.  
The Veteran began heavy alcohol usage in 1994 while in the 
Marines, and it was while he was still in service that he was 
diagnosed with alcohol dependence.  

In May 1995, at the time of his separation from service, the 
Veteran specifically noted on his medical history report that 
he did not have depression.  The diagnosis of depression did 
not occur until September 2001, six years after the Veteran 
separated from service, and at the time the Veteran stopped 
abusing alcohol.  

The fact that the depression diagnosis occurred so long after 
the Veteran's alcohol dependence began strongly supports a 
finding that the alcohol abuse while in service was due to 
the Veteran's willful misconduct.  

Also notable, but not determinative of the issue, the 
September 2007 examiner did not attribute the Veteran's 
alcohol abuse to his depression, and, in fact, found that the 
Veteran had no active alcohol-related diagnosis.

The Veteran's allegation that his alcohol dependency is 
secondary to his depression is not competent evidence, as the 
Veteran does not have the medical expertise to make such a 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

As such, the evidence is clearly against a finding that the 
Veteran's in-service alcohol abuse and resulting dependence 
was a product of his depression, which was diagnosed six 
years after service.  Service connection is not warranted, as 
the Veteran's alcohol dependence arose from his willful 
misconduct.  38 C.F.R. § 3.301.


ORDER

No new and material evidence having been received, the claim 
for service connection for hepatitis C is not reopened, and 
the issue remains denied.

Entitlement to service connection for alcohol dependence is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


